DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to the communication(s) filed on 10/08/2020.  Claims 1-16, of which claims 1, 7 and 9 are independent, were pending in this application and are considered below.

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

Priority
 	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 11/10/2021 have been considered and made of record by the examiner.

Claim Objections
	Claims 1-20 are objected to because of the following informalities: 
The recitation "SoC” (line 3 of claim 1, line 5 of claim 9),   RF" (line 4 of claim 7, line 6 of claim 9), “I2S” (line 1 of claims 5 and 15), “USB” (line 1 of claims 6 and 16) seems to be improper, because this acronym has not been introduced previously. It is suggested the first instance of any abbreviation in X appear in the parenthesis preceded by its definition, e.g., “system on a chip (SoC)”, “radio frequency (RF), “Inter-IC Sound (I2S)” and “Universal Serial Bus (USB)”.
replace the phrase “an analog audio” (line 4 of claim 9) with the phrase --the analog audio --, because its antecedent base is found on line 2 of claim 9.
 replace the phrase “a digital signal” (line 4 of claim 9) with the phrase --the digital signal--, because its antecedent base is found on line 3 of claim 9.

Claims 26, 8 and 10-16 are objected due to their dependency to the objected claims 1, 7 and 9, correspondingly. Appropriate correction is required.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

"A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628,631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). "When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art." Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001) (claim to a system for setting a computer See also MPEP § 2131.02. "The identical invention must be shown in as complete detail as is contained in the … claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). Note that, in some circumstances, it is permissible to use multiple references in a 35 U.S.C. 102 rejection. See MPEP § 2131.01. ("(A) Prove a primary reference contains an "enabled disclosure;" (B) Explain the meaning of a term used in the primary reference; or (C) Show that a characteristic not disclosed in the reference is inherent."). 

	Claims 1-2, 4-10, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “PurePath™ Wireless 2.4 GHz for wireless digital audio streaming supporting up to 2 channels”. Data sheet. Texas Instrument. June 2012, online <https://www.ti.com/product/CC8520>. (“PurePath” hereinafter).

Regarding claim 1, PurePath discloses a multi-chip module (CC8520/CC8530 Application Circuit; extracted below, Fig. 2; emphasis added) for a high-fidelity 
a digital audio input (audio device, Fig. 2; The PurePath™ Wireless platform is a cost-effective and low-power solution optimized for wireless transmission of high-quality digital audio, lines 2-3 of page 2); 
a radio SoC (CC8520/30, Fig. 2); 
an RF range extender (CC2590 + matching/filtering, Fig. 2); and 
an antenna port (antenna (20 Ohms), Fig. 2).


    PNG
    media_image1.png
    570
    837
    media_image1.png
    Greyscale

Regarding claim 7, PurePath discloses a mutli-chip module (CC8520/CC8530 Application Circuit; extracted below, Fig. 2; emphasis added) for a high-fidelity 
a digital audio input (audio device, Fig. 2; The PurePath™ Wireless platform is a cost-effective and low-power solution optimized for wireless transmission of high-quality digital audio, lines 2-3 of page 2); 
a radio SoC (CC8520/30, Fig. 2); 
an RF range extender (CC2590 + matching/filtering, Fig. 2); 
an antenna switch (Pin 1 and Pin 2, Fig. 1; extracted below – emphasis added); and 
a plurality of antenna ports (antenna (20 Ohms), Fig. 2) connected to the antenna switch.

    PNG
    media_image1.png
    570
    837
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    664
    845
    media_image2.png
    Greyscale


Regarding claim 9, PurePath discloses a multi-chip module (CC8520/CC8530 Application Circuit; extracted below, Fig. 2; emphasis added) for a high-fidelity wireless audio system, comprising: 
an analog audio input (audio device, Fig. 2; USB Basic Audio Device Class: HT1, HS1 and MT topologies ... microphone, lines 20-22 of right-hand col. of page 1 - truncated); 
a digital audio input (audio device, Fig. 2; The PurePath™ Wireless platform is a cost-effective and low-power solution optimized for wireless transmission of high-quality digital audio, lines 2-3 of page 2); 
an audio codec for converting an analog audio input to a digital signal (Seamless connection and control of external audio codecs, DACs/ADCs and digital audio amplifiers using I2S and I2C. lines 28-30 of left-hand col. of page 1; Most applications can be implemented without any software development and only require the CC85xx to be connected to ... an audio codec, lines 7-8 of 10 - truncated); 
a radio SoC (CC8520/30, Fig. 2); 
an RF range extender (CC2590 + matching/filtering, Fig. 2); and 
an antenna port (antenna (20 Ohms), Fig. 2).

    PNG
    media_image1.png
    570
    837
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    664
    845
    media_image2.png
    Greyscale


Regarding claims 2, 4, 8, 10, 12 and 14, PurePath discloses as stated above. PurePath also discloses a boot loader for loading configuration information at startup, a memory for storing the configuration information (Advanced applications can interface a host processor or DSP directly to the CC85xx and directly stream audio and control most aspects of device and audio network operation. The complete list of supported audio devices can be found in the PurePath Wireless Configurator [1], lines 9-12 of page 10); and selecting logic for indicating which configuration information should be loaded  (The PurePath Wireless Configurator [1], a PC-based configuration tool, is used to set up the desired functionality and parameters of the target system and then produces firmware images that subsequently must be programmed into the embedded flash memory of each CC85xx. All devices in the CC85xx family interface seamlessly with the CC2590 RF range extender device to allow for even wider RF coverage and improved robustness in difficult environments, lines 13-15 of page 10).

Regarding claims 5 and 15, PurePath discloses as stated above. PurePath also discloses wherein the digital audio input is an I2S audio input (Digital I2S audio interface supports 1 or 2 audio channels for the CC8520 and 1 to 4 audio channels for the CC8530 at sample rates of 32, 40.275, 44.1 and 48 kHz, and supports 16 and 24 bit word-widths, lines 7-11 of right-hand col. of page 1).

Regarding claims 6 and 16, PurePath discloses as stated above. PurePath also discloses wherein the digital audio input is a USB audio input (USB audio support for 32, 44.1 and 48 kHz, and supports 16 and 24 bit word-widths, lines 12-13 of right-hand col. of page 1).

Regarding claim 13, PurePath discloses as stated above. PurePath also discloses 
an antenna switch (Pin 1 and Pin 2, Fig. 1; extracted below – emphasis added); and 
(antenna (20 Ohms), Fig. 2) connected to the antenna switch.

    PNG
    media_image2.png
    664
    845
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    570
    837
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

The foregoing obviousness inquiry requires an expansive and flexible approach, not a rigid approach demanding express teachings, suggestions and motivations to combine prior art teachings. KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395, 97 (US 2007). The rationale supporting a conclusion of obviousness should be made explicit for review, but the rationale does not require precise teachings directed to the specific subject matter of the claim. Id. at 1396. A rejection can rely on inferences and creative steps that a person of ordinary skill in the art would employ. Id. Obviousness rejections  at 1397. Rather, one can show obviousness of a claim by establishing the obviousness of any solution to any known problem in the field of endeavor and addressed by a patent application's subject matter. Id. Moreover, one of ordinary skill in the art is not an automaton, but is possessed of ordinary creativity. Id. One of ordinary skill could find alternative uses for prior art elements beyond the elements' primary purposes and fit prior art teachings together like a puzzle. Id. A combination of prior art teachings does not require absolute predictability. Eli Lilly and Co. v. Zenith Goldline Pharmaceuticals Inc., 81 USPQ2d 1324, 1329 (Fed. Cir. 2006). All that is required is a reasonable expectation of success. Id. 

	Claims 3 and 11 rejected under 35 U.S.C. 103(a) as being unpatentable over “PurePath™ Wireless 2.4 GHz for wireless digital audio streaming supporting up to 2 channels”. Data sheet. Texas Instrument. June 2012, online <https://www.ti.com/product/CC8520>. (“PurePath” hereinafter).

Regarding claims 3 and 11, PurePath discloses as stated above. PurePath also discloses a wireless module (The PurePath™ Wireless platform is a cost-effective and low-power solution optimized for wireless transmission of high-quality digital audio, lines 2-3 of page 2); and 
(Pin 1 and Pin 2, Fig. 1; An external host processor can be connected through SPI and control some aspects of its operation, lines 7-8 of page 2). PurePath does not expressly disclose selecting between a proprietary wireless audio signal and a Wi-Fi signal. However, selecting a proprietary versus WiFi signal are common general knowledge in the art, which comes within the scope of the customary practice followed by persons skilled in the art. Therefore, it would have been obvious to one ordinary skill in the art , before the effective filing date of the claimed invention, to use such known technique to modify the system of PurePath and to arrive at the claimed invention with a reasonable expectation of success based on the common general knowledge.

Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line numbers, and figures in the references has been cited for the Applicant’s convenience. Although the specified citations are representative of the teachings of the art and are applied to the particular limitations within the individual claims, other passages and figures may apply as well. The Applicant is respectfully requested to fully consider the references, in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage taught by the prior art or disclosed by the Examiner, in preparing responses. Applicant(s) are reminded that MPEP 2123 I. states: “The use of In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. "PurePath™ Wireless Audio". Texas Instrument. 4Q 2011

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample 

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Nader Bolourchi/
Primary Examiner, Art Unit 2631